Citation Nr: 1426420	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for a lumbar spine disorder, diagnosed as degenerative disc disease, to include as due to toxic herbicide exposure.

2. Entitlement to service connection for hypertension, to include as due to toxic herbicide exposure.

3. Entitlement to service connection for rheumatoid arthritis, to include as due to toxic herbicide exposure. 

4. Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive respiratory disease (COPD), to include as due to toxic herbicide exposure. 

5. Entitlement to service connection for an intestinal disorder to include as due to toxic herbicide exposure. 

6. Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected disability and as due to toxic herbicide exposure.    
REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's daughter


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before the undersigned hearing officer in March 2014.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

A lumbar spine disorder, hypertension, rheumatoid arthritis, COPD, an intestinal disorder and peripheral neuropathy were not shown during active duty service, within one year of discharge, and are not related to service, and may not be presumed related to toxic herbicide exposure.  


CONCLUSIONS OF LAW

1. A lumbar spine disorder, diagnosed as degenerative disc disease, was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. Hypertension was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3. Rheumatoid arthritis was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4. A respiratory disorder, diagnosed as COPD, was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5. An intestinal disorder was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
6. Peripheral neuropathy was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure, nor is it related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June and July 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, and the Veteran submitted treatment records from a private facility as well as statements in support of his claim.  

VA examinations relevant to the issues on appeal were also obtained in September 2009 and May 2013.  38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

While VA examinations were not obtained for the Veteran's lumbar spine, peripheral neuropathy, rheumatoid arthritis and intestinal disorder claims, a VA medical examination is not required as a matter of course in every disability case involving a nexus issue.  Where only a conclusory generalized statement is provided by the veteran, an examination may not be required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, none of these disorders were observed in service and, as a consequence, there would be no information for a VA examiner to base an opinion.  

Finally, the Veteran was also afforded a hearing before the undersigned hearing officer.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of all of his disorders and how they began.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection a lumbar spine disorder, peripheral neuropathy as secondary to a lumbar spine disorder, rheumatoid arthritis, an intestinal disorder and a respiratory disorder.  At his hearing before the Board, he specifically alleged the following:
* He currently experiences degenerative changes in the lumbar spine, which he attributes to his service in the Republic of Vietnam, and specifically while guarding enemy prisoners of war.  
* He has respiratory symptoms which he believes are related to toxic herbicide exposure.  He now required oxygen constantly.
* He has been recently diagnosed with rheumatoid arthritis, which manifests itself primarily in the knees.  Symptoms of this disorder have been present since "probably in the eighties."  He has taken a number of corticosteroids to control pain.  
* His hypertension initially started with headaches and episodes of blurry vision.  
* He began to experience intestinal problems "back in the seventies," which resulted in an exploratory laparotomy in 1995.  An X-ray in 2010 indicated a bowel obstruction.

The Board considers whether service connection is presumed based on toxic herbicide exposure.  In this regard, while the Veteran most typically has attributed his respiratory disorder to herbicide exposure, there are some sporadic allegations in the record that such exposure has played a part in all of the disorders on appeal.  In order to prevent any prejudice to the Veteran's claim, the Board has considered whether any of the disorders on appeal is related to such exposure.  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013).  Notably, these were the key compounds found in the tactical herbicides used during the Vietnam War, with "Agent Orange" being the most common.

However, if the evidence establishes that a veteran has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)), service connection will be warranted only for a number of specifically listed disorders set forth in 38 C.F.R. § 3.309(e), to include chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, early onset (previously acute and subacute) peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and Type 2 diabetes.  

With regard to peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763  - 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Here, the Veteran's DD-214 record of service indicates that he served in the Republic of Vietnam during the Vietnam era, and it may be presumed that he was exposed to toxic herbicides during this service.  However, service connection is not warranted for any of the claimed disabilities on this basis because he has not been diagnosed with a disorder that is presumed to be related to his herbicide exposure.  While it is true that some respiratory cancers are presumed related to such exposure, there is no indication that he has ever been diagnosed with anything other than COPD.  Moreover, while 38 C.F.R. § 3.309(e) includes peripheral neuropathy as a disorder that may be presumed related to toxic herbicide exposure, the new regulation also specifically states that the disease be manifest to a degree of 10 percent or more within one year of the last date of exposure.  Here, the evidence of record does not indicate the Veteran's peripheral neuropathy was manifest in that time frame.  Therefore, service connection is not warranted for any of the claimed disorders on a presumptive basis pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 and 3.309(e).

Although service connection is not warranted on a presumptive basis based on toxic herbicide exposure, the Veteran is not precluded from also establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, hypertension, and peripheral neuropathy, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)(2013).  Since arthritis, hypertension, and peripheral neuropathy are qualifying chronic diseases, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board has determined that service connection is not warranted for any of the claimed conditions based on the evidence of record.  First, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a lumbar spine disorder, hypertension, rheumatoid arthritis, an intestinal disorder or peripheral neuropathy while in service.  In fact the only episode relevant to the issues on appeal is when the Veteran was treated for mild bronchitis in January 1970.  However, there were no indications that this disorder persisted.  Significantly, the Veteran's separation physical examination in February 1972 fails to document any complaints of or observed symptoms related to any of the claimed disorders.  

The post-service evidence also does not reflect symptoms related to any of the disorders on appeal for many years after the Veteran left active duty service.  Specifically, the earliest records in the claims file are from August 1994 where he underwent a laparoscopic cholecystectomy after complaints of abdominal pain and fever.  No symptoms related to any other disorders on appeal were clinically observed until February 2009, where a history of rheumatoid arthritis and hypertension was observed.  A history of degenerative disc disease and peripheral neuropathy was not observed until June 2009.  While it is true that these disorders appear to have begun prior to then, there is no indication that they have been present since active duty.    

Even if the Board were to presume that all of the disorders on appeal were present at the time of the earliest post-service treatment records in 1994, this is still 22 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  Moreover, as arthritis, hypertension, and peripheral neuropathy were not shown within one year from separation, service connection is also not warranted on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements, as well as the statements made by others.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.  App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran, his friends and his family are competent to discuss the nature of some disorders despite their status as lay persons.  However, they are not competent to diagnose any of the disorders on appeal, as they may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

The Veteran, his friends and his family are competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board determines that the lay statements reporting a history of continued symptomatology since active service, while competent, are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Regarding the Veteran's statements, the Board cannot ignore the fact that the Veteran waited approximately 22 years after he left active duty until the time he submitted his claim for benefits.  Moreover, when he was treated by physicians in February and June 2009, he failed to mention that any of the disorders on appeal have persisted since active duty.  The Board would expect that such information would normally have been provided to a treating physician.  Indeed, in February 2009, he stated that his breathing symptoms had become manifest only in the last three weeks.  

While a friend of the Veteran submitted a statement in August 2009, where he specifically recalled that the Veteran would "get up very slow and walked hunched over for a while," the Board does not construe such statements to represent an injury in service.  Moreover, this statement does not allege that such symptoms have persisted since service.  Therefore, continuity is not established based on the clinical evidence of record, the Veteran's statements, or other lay statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

First, regarding the Veteran's respiratory disorder and hypertension, the Board places significant value on the opinions of VA examiners who examined the Veteran in September 2009 and May 2013, respectively.  In the September 2009 examination, the Veteran complained of persistent chest congestion and shortness of breath, especially when moving.  After a thorough physical examination, the examiner diagnosed COPD, but opined that the Veteran's COPD was less likely than not due to his active duty service.  In providing this opinion, the examiner reflected that the episode of bronchitis in service appeared to be successfully treated by antibiotics with no residuals.  Instead, the examiner noted that the Veteran's post-service occupation was a firefighter, which was likely the primary cause of his COPD.  

At the May 2013 VA examination, the Veteran stated that he had been taking hypertensive drugs for approximately 10 years, although he asserts that he had hypertension before then.  After a physical examination was completed, the examiner diagnosed hypertension, but also concluded that the Veteran's hypertension was less likely than not due to his active duty service.  In providing this opinion, the examiner stated that there was no indication of hypertension at any point in service.  The Board also notes that the service treatment records do not indicate that hypertension was even a concern.  

The Board finds that these examinations were adequate for evaluation purposes.  Specifically, in each case, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.

As for the remaining disorders on appeal, to include a lumbar spine disorder, peripheral neuropathy, intestinal disorder or rheumatoid arthritis, the clinical evidence of record does not relate any of these disorders to active duty.  Moreover, no medical professional has suggested that such a relationship exists.  Therefore, a relationship between active duty and the Veteran's current complaints has not been established based on the clinical evidence.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and others relating his claimed disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of any of the disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4. Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

As a final matter, although the Veteran has claimed that his peripheral neuropathy is secondary to his lumbar spine disorder, the Board has determined that service connection is not warranted for a lumbar spine disability.  As a consequence, service connection for any disorder as secondary to a lumbar spine disorder is not for application.  38 C.F.R. § 3.310 (2013).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.























(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lumbar spine disorder, diagnosed as degenerative disc disease, to include as due to toxic herbicide exposure, is denied.

Service connection for hypertension, to include as due to toxic herbicide exposure, is denied.

Service connection for rheumatoid arthritis, to include as due to toxic herbicide exposure, is denied. 

Service connection for a respiratory disorder, diagnosed as COPD, to include as due to toxic herbicide exposure, is denied. 

Service connection for an intestinal disorder, to include as due to toxic herbicide exposure, is denied. 

Service connection for peripheral neuropathy, to include as secondary to a service-connected disability and as due to toxic herbicide exposure, is denied.    



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


